Citation Nr: 0944748	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  08-29 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for pes planus with 
tarsal arthritis.  



REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.



ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk




INTRODUCTION

The Veteran served on active duty from July 18, 1974 to 
October 16, 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2007 rating decision of the RO that 
denied an application to reopen the claim of service 
connection for pes planus with tarsal arthritis.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  In the March 1979 rating decision, the RO denied the 
Veteran's original claim of service connection for pes planus 
with tarsal arthritis; he did not file a timely appeal.  

3.  The evidence received since the March 1979 decision, by 
itself or when considered with the evidence previously of 
record, does not relate to an unestablished fact that is 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim for 
service connection for pes planus with tarsal arthritis.  


CONCLUSION OF LAW

New and material evidence has not been presented since the 
March 1979 RO decision to reopen the claim of service 
connection for pes planus with tarsal arthritis.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence that may be 
relevant to the claim.  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, the degree of disability, and the effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).  

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  

In a May 2007 letter, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran, 
what information and evidence will be obtained by VA.  
Furthermore, he was advised of how disability ratings and 
effective dates were assigned.  

The May 2007 VCAA letter also informed the Veteran that his 
previous claim of entitlement to service connection for pes 
planus with tarsal arthritis was denied and that this 
decision was final.  He was informed that in order for VA to 
reconsider this issue, he must submit "new and material 
evidence."  Specifically, he was advised that new evidence 
consists of evidence in existence that has been "submitted 
to the VA for the first time."  


Material evidence was explained as evidence that pertains to 
the reason your claim was previously denied.  The letter 
further informed the Veteran that his claim was previously 
denied because his condition was not shown to have been 
aggravated by service.  This language complies with the 
holding of the Court in Kent.  See also 38 C.F.R. § 3.156 
(2009).  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording a 
VA examination.  Specifically, the information and evidence 
that has been associated with the claims file includes the 
Veteran's service treatment records, a private health care 
provider statement, and the Veteran's statements.  

As discussed, the VCAA provisions have been considered and 
complied with.  The Veteran has been specifically notified of 
the evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was an active participant in the 
claims process and he responded to VA's requests for 
information.  Any error in the notice is not shown to have 
affected the essential fairness of the adjudication or to 
cause injury to the claimant.  See Conway supra.   

As such, there is no indication that there is any prejudice 
to the Veteran in considering this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


New and Material

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.  
New evidence is defined as existing evidence not previously 
submitted to VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether or not it is new and 
material.  Savage v. Gober, 10 Vet. App. 488 (1997).  For the 
purpose of determining whether or not new and material 
evidence has been presented to reopen a claim, the evidence 
for consideration is that which has been presented or secured 
since the last time the claim was finally disallowed on any 
basis, and not only since the last time it was disallowed on 
the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

Previously, the RO denied the Veteran's original claim of 
service connection for a pes planus with tarsal arthritis in 
a March 1979 decision.  The evidence at that time included 
his service treatment record showing that a Medical Board 
determined that the Veteran's severe pes planus with tarsal 
arthritis existed prior to active duty and was not aggravated 
therein.  

In connection with the petition to reopen the claim, the 
evidence submitted since the March 1979 decision consists of 
copies of service treatment records and service personnel 
records, a statement by Stedman-Wade Health Services Inc. and 
statements submitted by the Veteran.  

The copies of service medical records submitted by the 
Veteran are duplicative of evidence already considered by the 
RO in March 1979 and are accordingly not new.  

The copy of the Retirement Credits Record and the Special 
Orders of October 31, 1974, submitted by the Veteran are not 
relevant to the claim and thus are not material.  

A letter from Stedman-Wade Health Services Inc. informed the 
RO that they had no medical information dealing with any 
illnesses or injury related to the Veteran's feet; hence, 
this evidence is not material.  

With respect to the Veteran's own statements to the effect 
that his pes planus with tarsal arthritis is related to his 
active service, such evidence is cumulative and repetitive of 
statements made in connection with the March 1979 decision.  
Accordingly, they are not new.  See Reid v. Derwinski, 2 Vet. 
App. 312, 315 (1992).  

Moreover, lay persons without medical training, such as the 
Veteran, are not competent to opine on medical matters such 
as nexus opinions.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  See also, Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Indeed, in Moray v. Brown, 5 Vet. 
App. 211 (1993), the Court noted that laypersons are not 
competent to offer medical opinions and that such evidence 
does not provide a basis on which to reopen a claim for 
service connection.  In Routen v. Brown, 10 Vet. App. 183, 
186, (1997), the Court noted "[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 
38 U.S.C.A. 5108." 

The evidence submitted subsequent to the March 1979 denial of 
the Veteran's claim is therefore cumulative and redundant of 
the evidence of record at that time, and it therefore does 
not raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2009).  

Accordingly, new and material evidence has not been 
submitted, and the claim of service connection for a pes 
planus with tarsal arthritis is not reopened.   


ORDER

As new and material evidence has not been presented to reopen 
the claim of service connection for pes planus with tarsal 
arthritis, the appeal to this extent is denied.  


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge 
Board of Veterans' Appeals




 Department of Veterans Affairs


